ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Defense Holdings, Inc.                       )      ASBCA No. 60116
                                             )
Under Contract Nos. N00024-04-C-4000         )
                    N68335-05-C-0135         )
                    N00178-05-D-4471         )
                    N68335-06-D-0007         )
                    FA8501-07-C-0014         )
                    M67854-07-C-1096         )
                    N00024-07-C-4207         )
                    W911 W6-09-D-0006        )

APPEARANCE FOR THE APPELLANT:                       Keith L. Baker, Esq.
                                                     Baker, Cronogue, Tolle & Werfel
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Robert L. Duecaster, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

        By letter dated 16 February 2016, appellant advised the Board that it has filed for
bankruptcy protection pursuant to Chapter 11 of the Bankruptcy Act. Appellant alleges
that actions by the government, which is a scheduled creditor, to recover its claim outside
of the bankruptcy proceedings are stayed. Accordingly, appellant moves for the appeal to
be dismissed without prejudice, to which the government agrees.

       The Board is unable to proceed with disposition of this appeal for an inordinate
length of time due to factors not within the control of the Board. Accordingly, the appeal
is hereby dismissed, pursuant to Board Rule l 8(b ), without prejudice to its restoration,
subject to the time limit below. Appellant should advise the Board as soon as it is able to
move forward with the processing of the appeal. The parties should note that unless
either party or the Board acts to reinstate the appeal within one year from the date of this
Order, the dismissal shall be deemed with prejudice.

       Dated: 1 March 2016




                                                  ~#=
                                                  "           N. TEMPL R
                                                      Administrative Judge
                                                      Acting Chairman
                                                      Armed Services Board
                                                      of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board ·of Contract Appeals in ASBCA No. 60116, Appeal of Defense Holdings,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                              2